       Case 1:20-cv-03682-LJL Document 16 Filed 07/10/20 Page 1 of 2



                               Application GRANTED. The Initial Pretrial Conference set for August 12, 2020 is ADJOURNED to
                               October 13, 2020 at 4:00 p.m. The parties are directed to call (888) 251-2909 and use access code
                               2123101. A proposed case management plan shall be submitted one week prior.
                                                                      No further extensions.
Sam S. Shaulson                                   7/10/2020
+1.212.309.6718
sam.shaulson@morganlewis.com

July 10, 2020

VIA ECF

The Honorable Lewis J. Liman, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

Re:    Ina Kodra v. M&T Bank Corporation, Case No. 1:20-cv-3682 -- Joint Request to extend
       responsive pleading date & adjourn initial pretrial conference

Dear Judge Liman:

Pursuant to Rules 1(B) and 1(C) of Your Honor’s Individual Practices in Civil Cases, Plaintiff Ina
Kodra (“Plaintiff”) and Defendant M&T Bank Corporation (“Defendant”) respectfully make this
joint request for an agreed 60-day extension of Defendant’s time to respond to the Complaint from
August 4, 2020 to October 5, 2020, to facilitate further settlement discussions between the parties.
The parties further respectfully request a corresponding adjournment of the Initial Pretrial
Conference scheduled for August 12, 2020 at 10:30 am (including any accompanying deadlines as
set forth in the Court’s Order granting Defendant’s Consent Letter Motion for Extension) to a date
and time after the deadline for Defendant’s response to the Complaint and which is most
convenient for the Court.

This is the second request for such an extension of time in this matter, this one being joint and the
initial request being made by Defendant with Plaintiff’s agreement. Defendant’s first agreed
request for an extension of time to respond to the Complaint and adjournment of the Initial Pretrial
Conference was granted on June 5, 2020. Since June 5th, the parties have engaged in productive
settlement communications, but respectfully need a further extension and adjournment to permit
them to engage in additional meaningful settlement discussions without incurring and being
distracted by the costs and burdens of litigation. For example, absent the requested extension and
adjournment, the parties’ Rule 16(f) conference must occur by July 22, 2020; Defendant’s
responsive pleading(s) to the Complaint would be due by August 4, 2020; and the parties’ proposed
Case Management Plan and Scheduling Order would be due by August 5, 2020. All such
endeavors would require substantial effort, which the parties believe would adversely affect their
settlement negotiations and chances of success.

Counsel for the parties met and conferred by phone on Wednesday, July 8, 2020, and Plaintiff’s
counsel agrees with and jointly makes this request with Defendant.

The parties thank the Court in advance for its consideration of this request.

                                                           Morgan, Lewis & Bockius        LLP

                                                           101 Park Avenue
                                                           New York, NY 10178-0060                 +1.212.309.6000
                                                           United States                           +1.212.309.6001
         Case 1:20-cv-03682-LJL Document 16 Filed 07/10/20 Page 2 of 2


Page 2



Respectfully submitted,
/s Sam S. Shaulson
Sam S. Shaulson, Morgan Lewis & Bockius LLP
Counsel for Defendant


Respectfully submitted,
/s Griselda Vega Samuel, Mexican American Legal
Defense and Educational Fund
Counsel for Plaintiff




cc:      All Counsel of Record (via ECF)
